 



Exhibit 10 (f)

LINCOLN NATIONAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN FOR EMPLOYEES
Amended and Restated Effective August 1, 2002

This Lincoln National Corporation Executive Deferred Compensation Plan for
Employees has been established and is maintained by Lincoln National Corporation
(“LNC”).

Section 1
Definitions

The following definitions are provided for key terms contained within this
document:



  1.01.   Account. The term “Account” refers to a separate deferred compensation
account established by the Employer in the name of each Participant.     1.02.  
Beneficiary. The word “Beneficiary” refers to an individual designated by the
Participant to receive certain benefits enumerated in this Plan.     1.03.  
Benefits Administrator. The “Benefits Administrator” shall be the LNC Senior
Vice President of Human Resources or any successor appointed by the Chief
Executive Officer of LNC. The Benefits Administrator shall head the Plan’s
Administrative Committee and determine its membership.     1.04.   Bonus. The
term “Bonus” refers to an amount calculated by reference to the LNC Incentive
Compensation Plan or, as determined by the Benefits Administrator, any bonus
paid by an Employer.     1.05.   Cause. “Cause” means (as determined by LNC in
its sole discretion): (1) a conviction of a felony, or other fraudulent or
willful misconduct by a Participant that is materially and demonstrably
injurious to the business or reputation of LNC, or (2) the willful and continued
failure of a Participant to substantially perform Participant’s duties with LNC
or a Subsidiary (other than such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Participant’s manager which specifically
identifies the manner in which the manager believes that the Participant has not
substantially performed the Participant’s duties.     1.06.   Change in Control.
A “Change in Control” means that LNC has had a change of control as that term is
defined in the LNC Executives’ Severance Benefit Plan, as in effect immediately
prior to the Change in Control. This definition shall always be identical to the
definition of “Change in Control” contained in the LNC Executives’ Severance
Benefit Plan (or any successor plan). Any amendment of the definition contained
in the LNC Executives’ Severance

1



--------------------------------------------------------------------------------



 





      Benefit Plan (or any successor plan) shall be deemed an amendment of the
definition of Change in Control contained in this Plan.     1.07.  
Compensation. For purposes of the Plan, “Compensation” means the basic cash
compensation paid or payable to a Participant by the Employer at regular
intervals, plus the amounts by which such compensation is reduced pursuant to
the Participant’s voluntary election, but excluding bonuses, overtime earnings,
service awards, and other special compensation. As determined by the Benefits
Administrator, Compensation shall also include certain first-year and other
commissions reported on IRS Form W-2.     1.08.   Deferrals. The word
“Deferrals” refers to the amount that a Participant specifies in his or her
Election to defer pursuant to the terms and conditions of this Plan.     1.09.  
Election. The term “Election” refers to the act of the Participant of stating in
writing that he or she intends to participate in the Plan.     1.10.  
Employer(s). The term “Employer” when used in the singular refers to LNC or any
individual Subsidiary and when used in the plural (“Employers”) refers to LNC
and all subsidiaries collectively.     1.11.   401(k) Plan. The phrase “401(k)
Plan” refers to the Lincoln National Corporation Employees’ Savings and
Profit-Sharing Plan.     1.12.   Hardship. “Hardship” shall mean an
unforeseeable emergency to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in Section 152(a) of the Internal Revenue Code of 1986, as amended) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.     1.13.   Insider. “Insider”
means an individual subject to the short-swing profit recovery provisions of
Section 16 of the Securities Exchange Act of 1934.     1.14.   LNCC. “LNCC”
means the Lincoln National Corporation Compensation Committee constituted as
described in the LNC Bylaws.     1.15.   Match. The term “Match” refers to a
credit to the Participant’s Account made by the Employer equal to (i) six
percent (6%) of the Participant’s Compensation and Bonus (up to $100,000 and
fifty percent (50%) thereafter) for such year multiplied by the percentage
determined under the 401(k) Plan for such calendar year representing the
Employer contribution, less (ii) the actual Employer contribution to the 401(k)
Plan pursuant thereto for such calendar year, less (iii) any amount the Employer
decides in its sole discretion

2



--------------------------------------------------------------------------------



 





      to pay directly to the Participant. If the Participant becomes eligible
for the 401(k) Plan after the first payroll period of the year, the Match will
be based only on the Compensation and Bonus (up to $100,000 and 50% thereafter)
paid during or after the payroll period in which he or she becomes eligible.    
1.16.   Match Units. “Match Units” means phantom stock Units allocated pursuant
to the Match.     1.17.   Paid Units. “Paid Units” means phantom stock Units
that the Participant has acquired pursuant to deferrals made by the Participant
under this Plan.     1.18.   Participant. The word “Participant” refers to an
employee who is a member of a select group of management or highly compensated
employees of the Employers who has been designated by an Employer as eligible to
participate in the Plan.     1.19.   Plan. The word “Plan” refers to this
Lincoln National Corporation Executive Deferred Compensation Plan for Employees,
including Appendixes.     1.20.   Subsidiary. The term “Subsidiary” means any
corporation of which fifty percent (50%) or more of the voting stock is owned,
directly or indirectly, by LNC. As determined by the Benefits Administrator, a
corporation may be deemed to be a Subsidiary even if such percentage is less
than fifty percent (50%).     1.21.   Units. “Units” means phantom stock Units,
including Match Units, Paid Units, Unpaid Units, and Vested Units.     1.22.  
Unpaid Units. “Unpaid Units” means phantom stock Units awarded to the
Participant pursuant to the LNC Incentive Compensation Plan (rather than
acquired pursuant to deferrals) that are subject to forfeiture.     1.23.  
Vested Units. “Vested Units” are phantom stock Units awarded to the Participant
pursuant to the LNC Incentive Compensation Plan (rather than acquired pursuant
to deferrals) that are no longer subject to forfeiture.

Section 2
Eligibility, Participation and Disbursements

This Plan is maintained by Employers for the benefit of a select group of
management and highly compensated employees. Pursuant to the Plan, eligible
employees may elect to participate and receive disbursements.



  2.01.   The Benefits Administrator shall have discretion to determine the
eligibility of employees to participate in this Plan; provided, however, that in
order to be

3



--------------------------------------------------------------------------------



 





      eligible, the employee must be a member of a select group of management or
highly compensated employees of an Employer.     2.02.   Under terms and
conditions provided herein (including Appendixes hereto), each eligible employee
may become a Participant by (a) electing to defer payment of Compensation, Bonus
or both, (b) receiving a grant of Unpaid Units, or (c) receiving a special
employer credit under subsection 2.05.     2.03.   Subject to the terms of this
Plan, each Participant and the Employers may make the following types of annual
Deferrals and Matches:



  a.   Each Participant may elect to defer a portion of his or her Compensation
for a calendar year, not to exceed seventy percent (70%).     b.   The Employer
shall provide a Match if (i) the Participant has made “pre-tax contributions” to
the 401(k) Plan in the maximum amount permitted under its terms for a calendar
year, (ii) such contributions (for years after 1999) equal at least six percent
(6%) of such Participant’s eligible compensation under the 401(k) Plan, and
(iii) under this Plan, the Participant defers (for years after 1999) at least
six percent (6%) of his or her Compensation and Bonus (up to $100,000 and 50%
thereafter), either from the beginning of the calendar year or after such
maximum amount under the 401(k) Plan shall have been contributed. The Match
shall be deemed to be invested in LNC Phantom Stock; except that for years after
2000, only the matching amount, if any, in excess of $0.50 on the dollar will be
deemed to be so invested.     c.   The Participant may elect to defer a
specified amount of Bonus that may be earned by the Participant during the
subsequent calendar year and which is paid after the close of the calendar year
to which the election relates; except that for any Bonus payable for years after
2000, the Participant may elect before September 1 of a year to defer a
specified amount of his or her Bonus that may be earned that year and may be
paid during the subsequent calendar year.     d.   To the extent that a
Participant who participates in the 401(k) Plan reaches the contribution limit
thereunder, he or she may elect to defer the additional amounts that otherwise
would have been contributed to the 401(k) Plan into this Plan.



  2.04.   The Participant shall file an Election with the Employer in the form
specified by the Benefits Administrator, which form shall specify the timing and
amount of any Deferrals (of Compensation, Bonus or both) under the Plan. For
Deferrals of Compensation, the Participant shall file the Election prior to
earning the Compensation, effective for payroll periods in the next calendar
year; except that a newly eligible Participant may file an Election within
thirty

4



--------------------------------------------------------------------------------



 





      (30) days of becoming eligible, effective for prospective payroll periods.
An Election shall be irrevocable for any calendar year; provided, however, that
in the case of a Hardship withdrawal from the 401(k) Plan (or any defined
contribution plan of Delaware Management Holdings, Inc. or its subsidiaries),
the Participant’s Election shall be automatically revoked under this Plan
beginning with the first day of the next regularly scheduled payroll period and
for the remainder of the calendar year and the entire calendar year immediately
thereafter.     2.05.   If a Deferral, Match or special employer credit is made
for any calendar year, the Employer shall establish an Account in the name of
the Participant, to which shall be credited all such Deferrals, Matches and
credits made on behalf of such Participant. Special employer credits may have a
vesting schedule and such other terms as are determined by the Benefits
Administrator. The Employer shall also credit such Account with earnings that
would otherwise accrue if the Account were actually invested in the investment
options selected by the Participant from among the options offered from time to
time by the Employer (“phantom investments”); provided, however, that any
expenses incurred by an Employer (including expenses for Federal and State
income taxes) in connection with such Participant’s Account may be charged
against the Participant’s Account. Additionally, the Employer makes the
following representations concerning the phantom investments available under the
Plan:



  a.   Due care will be taken to credit Deferrals and Matches in proper
proportions to sub-accounts for the phantom investments selected by the
Participant.     b.   The phantom investments available under this Plan are
those set forth in Appendix A, including, but not limited to, phantom stock
Units of LNC common stock (“phantom stock Units”).     c.   With respect to
phantom stock Units (and effective September 30, 1999), actual shares of LNC
common stock will be issued in settlement when the Participant’s Account is
actually paid to him or her. Before such settlement, no voting or other rights
of any kind associated with the ownership of LNC common stock shall inure to any
Participant whose Account is credited with phantom stock Units.     d.   With
respect to the other phantom investments available under the Plan, Participants
have no rights to any assets of any funds used to determine the value of
Accounts.     e.   Subject to Section 3.01(b), Participants may reallocate
phantom investments under conditions prescribed by the Benefits Administrator.
LNC reserves the right to eliminate, change and add phantom investments

5



--------------------------------------------------------------------------------



 





      at any time. LNC is under no obligation to offer any particular phantom
investment option.



  2.06.   The Participant’s Account shall be disbursed in accordance with
Appendix A, as determined in the sole discretion of the Benefits Administrator.
Effective September 30, 1999, a Participant’s Account will be paid in the form
of (a) shares of LNC common stock, to the extent the Account consists of LNC
phantom stock Units (with fractional Units paid in cash); and (b) cash, to the
extent the Account is allocated to other phantom investments. In the case of a
Participant providing services to an Employer in a country other than the United
States, the Account shall be disbursed as determined in the sole discretion of
the Benefits Administrator.     2.07.   A Participant may request an immediate,
accelerated distribution from his or her Account in the event such Participant
has incurred a severe financial Hardship. Payments under this Plan for a severe
financial Hardship will not be made to the extent that such Hardship is relieved
through insurance proceeds, liquidation of the Participant’s assets (only to the
extent that such liquidation would not itself cause a severe financial Hardship)
or by cessation of Deferrals under this Plan. Payments for severe financial
Hardship under this Plan are limited to the extent necessary to comply with the
standards set forth in Treas. Reg. Section 1.457-2. The Benefits Administrator,
in his sole discretion, shall determine whether the Participant has incurred a
severe financial Hardship and may grant the immediate, accelerated distribution
of all, or a portion of, the amounts then credited to the Participant’s Account;
provided, however, that such distribution shall not exceed the amount necessary
for such Participant to alleviate the severe financial Hardship. If a
Participant is an Insider, then such Participant is not eligible for Hardship
withdrawals from this Plan.     2.08.   The Participant may designate a
Beneficiary to receive amounts payable to him or her under this Plan in the
event of death. The Participant may revoke or change a Beneficiary designation
and name a new Beneficiary by filing a written notice of revocation or other
notice of change of Beneficiary, in accordance with rules or information
provided by the Benefits Administrator.     2.09.   Interests in this Plan
cannot and shall not be transferred, assigned, pledged or encumbered. Prior to
the time payment is actually made to the Participant or his or her Beneficiary,
such Participant or Beneficiary shall have no rights by way of anticipation or
otherwise to assign or dispose of any interest under this Plan.     2.10.  
Eligible employees of Delaware Management Holdings, Inc. (“DMH”) or its
subsidiaries who become Participants are referred to in this subsection as “DMH
Participants.” In the event that a DMH Participant’s Deferral of Compensation
under the Plan causes a reduction in the amount that would

6



--------------------------------------------------------------------------------



 





      have otherwise been contributed to the Delaware Management Company
Employee Profit Sharing Plan or any successor thereto (“Delaware Plan”), an
amount equal to such reduction shall be credited to this Plan as soon as
practicable after the contribution is made to the Delaware Plan. The Accounts of
eligible DMH Participants shall be credited with an amount equal to (i) seven
and one-half percent (71/2%) of the Participant’s Compensation and Bonus (up to
$100,000 and 50% thereafter) for the calendar year, less (ii) the actual
Employer contribution to the Delaware Plan pursuant thereto for such calendar
year, less (iii) any amount the Employer decides in its sole discretion to pay
directly to the Participant.

Section 3
Administration of Phantom Stock Units



  3.01.   Administration of Match Units, Paid Units and Vested Units.



  a.   General. The administration of the Match Units, Paid Units and Vested
Units shall be done in accordance with rules and definitions that the Benefits
Administrator shall in his or her absolute discretion develop from time to time.
The Benefits Administrator may delegate his or her responsibilities to other
persons, or retain the services of lawyers, accountants, or other outside third
parties to assist with the administration of the Plan.     b.   Restrictions on
Transfers. A Participant may transfer amounts out of other phantom investments
and into Units pursuant to an election made during a thirty (30) day window
period following the release of either a quarterly report of earnings of LNC or
the annual report to shareholders; provided, however, that an Insider may
transfer amounts from other deemed phantom investments into Units only if it is
determined that such transfer will not result in a violation of Section 16 of
the Securities Exchange Act of 1934. After November 5, 1999, Participants may
not transfer amounts out of Units (Participants formerly could transfer amounts
out of Units and into other deemed phantom investments pursuant to an election
made prior to November 6, 1999).



  3.02.   Administration of Unit Grants. The LNCC has full and complete
authority in its discretion to grant awards of Unpaid Units pursuant to the LNC
Incentive Compensation Plan, to be credited to Participant Accounts under this
Plan. The LNCC shall determine the terms and conditions pertaining to such
awards.     3.03.   Phantom Dividends on Units. To the extent dividends are paid
by LNC on common stock of the same class as the Units, Participants will be
credited with phantom dividends. Phantom dividends shall be calculated, on each
dividend payment date, as an amount equal to the product of the dividend paid

7



--------------------------------------------------------------------------------



 





      on a share of common stock multiplied by the number of Units as of the
record date. Any dividends on Unpaid Units are subject to the terms and
conditions pertaining to such awards.     3.04.   Determination of Price for
Units. The value of a Unit shall be equal to the final sales price quoted by the
New York Stock Exchange Composite Listing of a share of LNC common stock of the
same class as the Units on the business day on which the calculation is made.  
  3.05.   Changes in Capital and Corporate Structure. In the event of any change
in the outstanding shares of LNC common stock by reason of an issuance of
additional shares, recapitalization, reclassification, reorganization, stock
split, reverse stock split, combination of shares, stock dividend or similar
transaction, the number of phantom stock Units held by Participants under the
Plan shall be proportionately adjusted, in an equitable manner. The foregoing
adjustment shall be made in a manner that will cause the relationship between
the aggregate appreciation in outstanding common stock and earnings per share of
LNC and the increase in value of each phantom stock Unit granted hereunder to
remain unchanged as a result of the applicable transaction.     3.06.   Voting.
Participants shall not be entitled to any voting rights with respect to LNC
common stock because their Accounts contain Match Units, Paid Units, Unpaid
Units or Vested Units.     3.07.   No Assignment. Units cannot be assigned,
transferred, pledged or otherwise encumbered.

Section 4
Miscellaneous



  4.01.   This Plan does not and is not intended to create a contract of
employment. The provisions of this Plan shall not limit the right of the
Employer to discharge the Participant nor limit the right of the Participant to
voluntarily terminate from the service of the Employer.     4.02.   The rights
of the Participant under this Plan (as well as any right of his or her
Beneficiary or estate) shall be solely those of an unsecured general creditor of
the Employer and such rights shall not constitute an interest in any specific
asset of the Employer. LNC may establish one or more “rabbi trusts” in
connection with the Plan, provided that such trusts shall not be deemed to cause
the Plan to be anything other than unfunded for purposes of the Internal Revenue
Code of 1986, as amended, and the Employee Retirement Income Security Act of
1974, as amended.     4.03.   The Plan shall be administered by the Benefits
Administrator, who shall have complete discretion to interpret the Plan, resolve
issues pertaining to Plan

8



--------------------------------------------------------------------------------



 





      eligibility, determine benefits payable under the Plan and take whatever
action that he believes is necessary or desirable for such administration,
including but not limited to (a) establishing administrative rules consistent
with the provisions of this Plan, (b) delegating his responsibilities to other
persons, (c) retaining the services of lawyers, accountants or other third
parties to assist with the administration of the Plan, (d) making equitable
adjustments under the Plan (including retroactive adjustments) to correct
mathematical, accounting or factual errors made in good faith by the Employer or
a Participant (and any such adjustments will be final and binding on all
persons), and (e) directing Employers to deduct from all Accounts, payments and
distributions under the Plan any federal, state or local taxes or such other
amounts as may be required by law to be withheld (alternatively, the Benefits
Administrator may charge each Participant a flat fee based upon the amount of
money deferred pursuant to the Plan, for purposes of covering any such taxes or
other amounts).     4.04.   LNC retains the right to amend this Plan
prospectively at any time. This Plan may be amended by action of the Board at a
meeting held either in person or by telephone or other electronic means, or by
unanimous consent in lieu of a meeting. The Board may delegate this amendment
power to an officer of LNC or committee of the Board, in whole or in part, by
resolution adopted by the Board. Pursuant to Resolution Number 1467 of the
Board, adopted January 11, 1995, the Chief Executive Officer of LNC has been
authorized to make any modification to this Plan if such modification is (1) in
the opinion of counsel, required by local, state or federal law or regulation or
(2) estimated to cost LNC no more than $5,000,000 (actuarial present value of
all Plan changes made in the same year) for the next five (5) calendar years
after the effective date of such modification.     4.05.   LNC, by action of the
Board, may terminate this Plan for any reason at any time. The Plan will
terminate as to all of the Employers on any date specified by LNC if thirty
(30) days’ advance written notice of the termination is given to the Employers.
The Plan will terminate as to any individual Employer on the first to occur of
the following:



  a.   the date it is terminated by that Employer if thirty (30) days’ advance
written notice is given to LNC;     b.   the date that the Employer is
judicially declared bankrupt or insolvent;     c.   the dissolution, merger,
consolidation or reorganization of the Employer, or the sale by that Employer of
all or substantially all of its assets, except as otherwise determined by the
Benefits Administrator; or

9



--------------------------------------------------------------------------------



 





  d.   the date specified by the Board in an action terminating this Plan for
one or more specific Employers provided that thirty (30) days’ advance written
notice is given to the Employer prior to termination of the Plan.



  4.06.   If a Subsidiary (“Affected Corporation”) shall have ceased to meet the
definition of “Subsidiary” as a result of sale, merger or other disposition by
LNC, then LNC may negotiate with the Affected Corporation or the entity
purchasing the Affected Corporation (or both) to have the Affected Corporation
assume responsibility for the Plan and all liabilities for Accounts of
Participants employed by the Affected Corporation (or of Participants to be
employed by the purchaser, or both). A Participant who remains employed by an
Employer may continue to participate in the Plan.     4.07.   This paragraph
shall apply if LNC determines that any Subsidiary does not have sufficient
capital to pay its liabilities under the Plan when due (but shall not apply if
and when such organization no longer meets the definition of “Subsidiary” under
the Plan). To the extent of LNC’s determination, the trustees of the LNC rabbi
trust(s) (“Trusts”) shall pay each Participant from that Subsidiary his Account
balance (in accordance with the terms of the Plan). If the assets within the
Trusts are insufficient to make any such payment, LNC shall ensure that such
payment is made in full. LNC may require each such Subsidiary to reimburse
either the trustees or LNC for amounts paid on its behalf.     4.08.   By
participating in the Plan, a Participant waives the right to litigate any
dispute pertaining to the Plan in any court of otherwise competent jurisdiction.
If a Participant disagrees with any decision, action or interpretation
pertaining to the Plan, he or she may submit in writing a full description of
the disagreement. The determination of the Benefits Administrator in reference
to any such disagreement shall be final, binding and conclusive upon all
persons.     4.09.   Any amount payable under this Plan to an incompetent or
otherwise incapacitated person may, at the sole discretion of the Benefits
Administrator, be made directly to such person or for the benefit of such person
through payment to an institution or other entity caring for or rendering
service to or for such person or to a guardian of such person or to another
person with whom such person resides. The receipt of such payment by the
institution, entity, guardian or other person shall be a full discharge of that
amount of the obligation of the Employer to the Employee or Beneficiary.    
4.10.   This Plan shall be governed and construed in accordance with the laws of
the State of Indiana. When appropriate, the singular nouns in this Plan include
the plural, and vice versa. If any provision of this Plan is deemed invalid or
unenforceable, the remaining provisions shall continue in effect.

10



--------------------------------------------------------------------------------



 



     This amendment and restatement of the Lincoln National Corporation
Executive Deferred Compensation Plan for Employees is hereby approved.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Jon A. Boscia   Date Chairman and Chief Executive Officer     Lincoln National
Corporation    

11



--------------------------------------------------------------------------------



 



APPENDIX A

Lincoln Logo [c72779lincolnlogo.gif]

 

LINCOLN NATIONAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION
PLAN
FOR EMPLOYEES

 

- PLAN OVERVIEW -

globe [c72779globe.gif]

August 1, 2002

1



--------------------------------------------------------------------------------



 



CONTENTS

          I   PLAN OVERVIEW             II   PLAN DESCRIPTION               A  
Eligibility               B   Deferral Provisions               C   Vesting    
          D   Account Characteristics               E   Investment Options      
        F   Choosing a Beneficiary               G   Distributions and Taxes    
          H   Other Important Facts about the Plan               I   Participant
Communications

This Brochure highlights only the key features of the Lincoln National
Corporation Executive Deferred Compensation Plan for Employees. It does not
describe all details of the Plan. The Plan is explained in more detail in the
legally binding Plan Document, which is available in the Human Resources
Benefits office. This booklet is not a substitute for the official Plan
Document. If this brochure omits details of the Plan or disagrees with the
official Plan Document in any way, the Plan Document will govern.

2



--------------------------------------------------------------------------------



 



I. PLAN OVERVIEW

As you know, the compensation and benefits package provided to all Lincoln
Financial Group (“LFG”) employees has been designed to deliver a competitive
total compensation package. However, in recognition of the services provided by
certain designated individuals, LFG has developed the Lincoln National
Corporation Executive Deferred Compensation Plan for Employees (“Plan”).

      check mark [c72779pi5-227.gif]   Each August, you may elect to defer
receipt of up to 70 percent of your annual salary1 and up to 100 percent of your
annual bonus2. You must make these elections before September 1st of the year in
which the deferrals occur (new employees may elect to defer salary if the
election is made within 30 days of the hire date)   check mark
[c72779pi5-227.gif]   The investment performance of your deferral will depend
upon the performance of the investment options that you select from the
investment options.   check mark [c72779pi5-227.gif]   Your account balance is
100 percent vested at all times (unless you have a special arrangement with
other terms). Your account balance is comprised of your pre-tax deferral,
company match, Delaware retirement contribution3 and investment performance.  
check mark [c72779pi5-227.gif]   The deferrals that you make during the year
will be eligible to receive a company match equal to the match that would have
been made to the LNC Savings and Profit Sharing Plan [401(k) plan] had you made
a deferral and had there not been any IRS limits on contributions. To be
eligible for the company match you must elect to defer at least six percent of
your eligible compensation (salary and bonus). You may elect to start such
deferral effective January 1st of a plan year (immediate deferral) and/or delay
the start of the deferral (delayed deferral) until you have contributed the
maximum allowed to the 401(k) plan ($12,000 effective January 1,



--------------------------------------------------------------------------------

1   Annual salary includes salary and W-2 commissions. For LFA Second Line
Managers and LFD associates, commissions only include first year enterprise
benefitable commissions. 2   Refers to Annual Bonus only. Other types of bonuses
(i.e. LTIP, retention, and sign on bonuses) are not eligible for deferral.
Commission payments for Delaware Investment employees are considered as bonus
income, not base salary. 3   If applicable.

3



--------------------------------------------------------------------------------



 

        2003). Once you reach the 401(k) IRS limit and have elected delayed
deferral, the basic match (50 percent match) will be made to your deferred
compensation account on a per pay period basis and will be invested in
accordance with the investment direction you have indicated for new money going
into the Plan. The discretionary match (up to 100 percent) will be invested in
the LNC Common Stock Account annually. This discretionary match will be credited
to your account in April for the previous year’s deferrals, and will be an
amount, if any, equal to the discretionary match made to the Company’s 401
(k) plan for that year. Failure to elect a deferral under this plan will result
in you not receiving the total company match to which you would have been
entitled under the 401(k) plan had there been no IRS contribution limitations  
check mark [c72779pi5-227.gif]   If you are an employee of Delaware Management
Holdings, Inc. or one of its subsidiaries (Delaware), an employer contribution
will be made to this plan equal to the profit sharing contribution rate
multiplied by the sum of the compensation deferred by you under this plan plus
the compensation paid to you that is in excess of the compensation limit used
for determining your company’s contribution under the Delaware Retirement Plan
had such compensation but for this limit plus the compensation deferred been
eligible for a retirement plan contribution. This contribution will be invested
in accordance with the investment direction you have indicated for new money
going into the Plan. As a Plan participant, an elective deferral is not required
to be eligible for this additional contribution.

The Plan is referred to as a “non-qualified” plan because it is not provided for
under section 401 of the Internal Revenue Code. The non-qualified nature of the
Plan allows the Company to offer this plan to only select executives.

Unlike benefits under the “qualified” 401(k) plan, benefits under this
non-qualified plan are not protected against Company insolvency (you would have
rights no greater than other general unsecured creditors). As a result, your
account balance would not be guaranteed if the Company became insolvent.

This Plan Overview is intended to serve as a summary of Plan features and does
not detail every possible combination of circumstances that could affect your
participation or your account balance. The Plan Document is the primary

4



--------------------------------------------------------------------------------



 



resource for all Plan questions. In the event of any discrepancies between this
overview and the Plan’s legal documents, the Plan Documents will govern.

II. PLAN DESCRIPTION

A. Eligibility

This Plan is being offered to select employees of Lincoln Financial Group. You
will be eligible for the Plan if you are at an officer level and have an annual
base salary of at least $100,000 or Lincoln Financial Advisors’ Second Line
Managers with established compensation of at least $100,000 per year. Once you
are a Plan participant, you continue to be a participant. However, you will not
be eligible to make a deferral for a plan year if your prior year’s salary is
less than $100,000 and if you are not at the officer level.

New employees are eligible to participate if they are hired at an officer level
with a salary of at least $100,000 and enroll in the Plan within 30 days of
their hire date.

B. Deferral Provisions

Under this Plan, you may elect to defer up to 70 percent of annual salary and up
to 100 percent of annual bonus compensation. You must make this election before
September 1st of each year for the following year. In addition to, or in lieu of
a deferral beginning January 1st, you may also elect to have deferrals of at
least six percent of your salary and/or bonus commence after you have
contributed the maximum deferral permitted under the 401(k) Plan ($12,000 for
2003).

You may elect to defer payment of your account until termination or retirement
(at least age 55 with five years or more of service) or to any one of the
following pre-established in-service distribution year accounts — the year 2010
Account, 2015 Account or 2020 Account – or any fifth year afterwards. In the
next year, you may defer into a different account than your previous year
deferral (for example, 2010 for the first year deferral, 2015 for the second
year deferral). In the third year, you may defer into an account different from
those selected for the first two years’ deferrals (maximum of three accounts at
any time- two in-service accounts and a retirement account).

5



--------------------------------------------------------------------------------



 



You are not required to defer part of your compensation each year; however, if
you do not elect immediate or delayed deferral, you will not receive any
restoration of lost company match due to IRS limitations on the 401(k) plan.

If you elect to defer contributions to a distribution year account that is
payable after your retirement or separation from service, the distribution of
these funds will not start until that future date and not at your retirement or
separation from service, subject to the Plan terms and conditions detailed in
Section G, Distributions and Taxes.

You may re-defer any in-service account until retirement if you make that
election at least one full calendar year prior to the distribution date for that
account. For example, if you elect to defer into the 2010 account, you may
re-defer that account balance into the retirement account provided that the
request is made by December 31, 2008. Amounts re-deferred can only be
re-deferred one time and only until retirement.

In the absence of a properly and timely completed re-deferral, all scheduled
distributions will be made to participants even if they occur before termination
or retirement. For example, if you have money deferred to the year 2010 Account,
you will receive it in the year 2010 even if you retire in the year 2012.

Generally, you may not receive your distribution before the distribution year
that you selected except in the case of death, permanent disability as defined
in the company’s Long Term Disability Plan or financial hardship. However,
subject to a 10 percent penalty, you can elect a special in-service distribution
at your discretion; see terms and conditions detailed in Section G,
Distributions and Taxes.

C. Vesting

You are immediately vested in the amounts in your plan account attributable to
your deferral elections, the company match and any Delaware Retirement Plan
contributions (unless you have a special arrangement with other terms).

6



--------------------------------------------------------------------------------



 



D. Account Characteristics

For purposes of recordkeeping, a separate account(s) will be established in your
name.

The investment performance of your account balance will be tied to the
performance of the investment option(s) you choose.

You may change your investment allocation4 daily, with the exception of money
allocated to LNC stock, which must remain in LNC stock, and pre-1996 credits
from the former CIGNA deferred compensation plan which must remain in the
guaranteed account. In addition, transfers into LNC stock are limited to open
window periods and subject to insider trading rules. LNC reserves the right to
eliminate or change investment options at any time. LNC is under no obligation
to offer any particular investment option or to effectuate a selection by you.
Any selection shall be treated by Lincoln as a mere expression of investment
preference on your part.

E. Investment Options

The Plan’s investment options include LNC common stock, professionally managed
funds and a guaranteed account. The investments are “phantom” investments but
your account value will be based on the performance of the investment options
that you select. Your account will not actually be invested in the investment
funds, but rather the Plan record keeper will keep records of your “phantom”
investment performance. Your account will remain assets of LNC until time of
distribution to you. In the future the Company may change investment options
offered.

Except for the discretionary company match, which is invested in LNC Common
Stock, new contributions under the plan (your deferrals, the basic company match
and the Delaware Retirement Plan contribution) will be invested in the manner
you select for your deferrals. New contributions under the Plan will be invested
in the Short Term account if you have not made an investment election for new
contributions.



--------------------------------------------------------------------------------

4   Transfers are limited to one per day.

7



--------------------------------------------------------------------------------



 



The following investment options are available. LNC reserves the right to select
alternative investments at its sole discretion. These are the same investments
currently offered under the 401(k) plan.

      1.   Lincoln National Corporation Common Stock 2.   Guaranteed 3.   Short
Term (SA14) 4.   Government/Corporate Bond (SA12) 5.   High Yield Bond (SA20) 6.
  Conservative Balanced (SA30) 7.   Balanced (SA21) 8.   Aggressive Balanced
(SA32) 9.   Delaware Growth and Income (SA61) 10.   Neuberger Berman Mid-Cap
Growth (SA37) 11.   Medium Capitalization Equity (SA17) 12.   Scudder VIT Small
Cap Index (SA36) 13.   Small Capitalization Equity (SA24) 14.   Value Equity
(SA28) 15.   Core Equity (SA11) 16.   Scudder VIT Equity 500 Index (SA27) 17.  
FidelityVIP Contrafund (SA35) 18.   Neuberger Berman AMT Regency (SA38) 19.  
Social Awareness (SA33) 20.   Large Capitalization Equity (SA23) 21.  
International Equity (SA22) 22.   Janus Aspen Series Worldwide Growth (SA34) 23.
  Janus Aspen Series Growth (SA70) 24.   Fidelity VIP Overseas (SA59)

F. Choosing a Beneficiary

When you enroll you will be asked to designate a beneficiary (a person or an
entity such as a trust who will be entitled to receive the value of your account
if you die before distribution). You may name anyone you wish as your
beneficiary.

You may, if you wish, name more than one person as beneficiary. If you name more
than one person, however, you should specify the percentage you wish paid to
those persons. Otherwise, the beneficiaries will share the account value
equally.

8



--------------------------------------------------------------------------------



 



If you do not have a beneficiary designation on file, or if your beneficiary
dies before you and you have not named a contingent beneficiary, the value of
your account will be payable to your spouse, if living, and otherwise to your
estate.

At any time you may change your beneficiary by filing a new designation of
beneficiary form with the Plan Administrator. The change will be effective on
the date that you submit the form.

G. Distributions and Taxes

For distributions at selected distribution years other than death or disability,
you will receive your distribution in a lump-sum payment unless you have filed
for a five-year payment option at least one full calendar year prior to
distribution date.

At termination or retirement, you will receive distribution of your retirement
account in a lump-sum payment unless you have filed for any of the following
payment options at least one full calendar year prior to the distribution date:



  •   Five-year installment payments   •   Ten-year installment payments   •  
Fifteen-year installment payments   •   Twenty-year installment payments

For example, if you choose five-year installment payments, you will receive 1/5
of your total account balance the first year, 1/4 of the remaining account
balance the second year, 1/3 of the remaining account balance the third year,
1/2 of the remaining account balance the fourth year and all of the remaining
balance the final year. You may elect a different payment option for your LNC
stock than you elect for distribution of the balance of your account.

In the event of death or total disability prior to the commencement of
distributions, you or your beneficiary will receive a lump sum payment that will
be paid as soon as possible after the death or total disability unless you have
filed an election for one of the alternate annual distribution options available
for termination or retirement. Annual distributions will commence as of February
5th in the calendar year following your death or total disability. Such election
for an alternate distribution must be on file at least one full calendar year
prior to your death or total disability.

9



--------------------------------------------------------------------------------



 



You will need to make a separate distribution election for each separate
distribution year account. However, you will have a one-time option per
distribution year elected to amend your distribution election. Such election
must be made at least one full calendar year prior to the scheduled distribution
date while still employed by the Company. For example, if you elect to defer to
2005 and do not elect an installment option, you will receive your distribution
in a lump sum in 2005. However, you may change to a five-year distribution
option if you make the election before January 1, 2004 (one full calendar year
prior to the scheduled distribution year).

At termination or retirement, your account balance will be paid in a lump sum or
in installment payments as specified in your Distribution Form. Retirement is
defined as separation of service with Lincoln at age 55 or later with five or
more years of service. Termination is defined as voluntary or involuntary
separation from employment other than for cause or fraud. If you have elected to
defer to a distribution year account beyond your date of termination or
retirement, distribution of those funds will start in that future year as
specified on your Distribution Option form.

For distributions at termination or retirement, you are permitted to make an
election for distribution of your account in LNC Stock that is different than
your account value that is not based on LNC stock. For example, you could
receive LNC stock in a lump sum and the rest of you account value in annual
installments. Any separate distribution elections must be made at least one full
calendar year prior to the scheduled distribution date. Shares of LNC stock will
be distributed for that portion of your account that is based on LNC stock;
distribution of all other account values will be in cash.

All distributions payable as a result of your retirement or termination will
commence as of February 5th of the calendar year following your retirement or
termination. Pre-established distribution year payments will commence as of
February 5th of the year you elected for the distribution. Your account will be
valued as of the close of business on February 5th or on the last business day
preceding February 5th. You should receive your distribution within six weeks of
that date. Distributions of LNC stock should also be received within six weeks
of February 5th.

If you are terminated involuntarily for cause, you will forfeit employer
contributions and appreciation on those contributions. If you are terminated
involuntarily for fraud, you will forfeit employer contributions plus

10



--------------------------------------------------------------------------------



 



appreciation. In addition, employee deferrals plus appreciation will be
forfeited only in an amount sufficient to allow LNC to recover any balances due
LNC from you. In any event, LNC will have a right of offset from the
distribution of your account balance in an amount equal to any balance owed LNC
by you.

In the event of your death or disability prior to the complete distribution of
your account balance, your remaining account balance will continue to be paid to
you or your beneficiary(ies) in accordance with your elected distribution
option.

In the event of a qualifying financial hardship, the Administrative Committee
will direct that you be paid from your account balance an amount in cash
sufficient to meet the financial hardship. In the event the amount needed to
satisfy the hardship is greater than the value of your account invested in other
than LNC stock, the balance will be paid to you in shares of LNC Stock. Hardship
distributions are permitted only if the participant is faced with an
unforeseeable financial emergency. An unforeseeable financial emergency is
defined as “severe hardship to the participant resulting from a sudden and
unexpected illness or accident of the participant or a dependent of the
participant, loss of the participants property due to casualty or other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the participant.”

You can elect a special discretionary in-service distribution other than a
scheduled distribution. However, the amount you have to withdraw must be at
least 50 percent of your account value and will be subject to a 10 percent
penalty. Also, you will then be ineligible to make future deferrals into the
Plan until the beginning of the second year after the year in which you elected
to take the in-service distribution. No company match or Delaware Retirement
contributions would be made during this period of suspension. For example, if
you elect a special discretionary in-service distribution in 2003, you would be
ineligible to defer any portion of your compensation until January 2005.

Distributions under this plan are taxable as ordinary income in the year that
you receive them. Income taxes will be withheld, if required, in accordance with
federal, state and local income tax laws. Because of the nature of this Plan
(non-qualified), you cannot “roll over” plan distributions into an IRA or
another employer’s savings plan.

If your distribution includes LNC stock or cash plus LNC stock and you do not
have a cash distribution large enough for the tax withholding, shares of stock

11



--------------------------------------------------------------------------------



 



scheduled for distribution will be sold to satisfy the tax-withholding
requirement.

Accounts with balances less than $10,000 will be distributed in a lump sum in
all circumstances. For example, if your account balance is $15,000 and you elect
five annual installments and your balance at the third installment is $9,000,
you will receive a total distribution in that year and no further installments.

H. Other Important Facts about the Plan

Participation in this Plan is not an employment contract between you and the
Company either expressed or implied. The existence of the Plan and participation
in it does not in any way guarantee you the right to continue your employment
relationship with the Company.

The Company reserves the right to amend or terminate the Plan at any time. If
the Plan were terminated, the Plan would continue until all distributions were
made under the terms of the Plan. You will be informed of any changes to the
Plan if they become necessary.

I. Participant Communications

You will receive quarterly statements that will be itemized to show the balances
in each of your accounts, including any investment gains or losses.

12



--------------------------------------------------------------------------------



 



APPENDIX B

Lincoln Financial Distributors
Level Four Wholesalers

This Appendix describes the special employer credit, pursuant to subsection 2.05
of the Plan, for “level four” wholesalers of Lincoln Financial Distributors,
Inc. (LFD), Participants hereunder.

The President and Chief Executive Officer of LFD (or his delegate) shall
determine the amount of credit, if any, for each Participant for each calendar
year. Such credit shall be made as soon as practicable after it has been
determined (generally on February 1 and in reference to the previous year), may
vary by Participant and shall be based on performance and other criteria
determined by LFD. The first credit (for the year 2000) shall equal $25,000 for
each Participant and will be retroactively credited as of February 1, 2001 to
the Short Term fund. Each credit (adjusted for gains and losses under the Plan)
will vest at the beginning of the fourth calendar year after the calendar year
in which it shall have been credited; except that all of a Participant’s credits
shall vest at retirement, death or in the case of total disability. “Retirement”
means termination of employment at age 55 years or later with at least 5 vesting
years of service under the LNC Employees’ Retirement Plan. “Total disability”
shall be determined by the Benefits Administrator, who may apply criteria
contained in any LTD plan or coverage provided by LNC or its subsidiaries. The
amount of unvested credits (adjusted for gains and losses under the Plan) shall
be forfeited upon the Participant’s termination of employment with LNC and its
subsidiaries.

After a credit has vested, the amount of the credit (adjusted for gains and
losses under the Plan) shall be paid in February of the next in-service
distribution year under the Plan unless the Participant elects to defer
distribution until retirement or other termination of employment. Such election
must be filed with the Plan’s recordkeeper more than one full calendar year
before such in-service distribution year. The amount of credits (adjusted for
gains and losses under the Plan) shall not be considered eligible compensation
under any other plan of LNC or its subsidiaries.

1